MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                               FILED
regarded as precedent or cited before any                                  Jan 19 2021, 8:55 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Arturo Rodriguez II                                      Theodore E. Rokita
Lafayette, Indiana                                       Attorney General of Indiana

                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Bobby L. Peck,                                           January 19, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1583
        v.                                               Appeal from the Warren Circuit
                                                         Court
State of Indiana,                                        The Honorable Hunter Reece,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         86C01-1904-F6-36



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021                   Page 1 of 8
                                             Case Summary
[1]   Following his guilty plea to two counts of Level 6 felony identity deception and

      his admission to being a habitual offender, Bobby Peck appeals his aggregate

      four-year executed sentence. He asserts that his sentence is inappropriate in

      light of the nature of the offenses and his character.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On April 22, 2019, a trooper with the Indiana State Police stopped a vehicle,

      later determined to be driven by Peck, on U.S. Highway 41 for speeding. The

      trooper approached and, while speaking to Peck, smelled what he recognized to

      be marijuana. At the trooper’s request, Peck and the passenger exited the

      vehicle. During a search of the vehicle, the trooper found five driver’s licenses

      bearing the name of Douglas Grant and two bearing the name of Christopher

      Simmons, with each having a separate license number. Peck’s photo was on

      them all. The trooper also found checks and a prepaid debit card in Grant’s

      name and two checks in Simmons’s name. Additionally, the trooper found

      twenty-eight counterfeit twenty-dollar bills. The trooper ran a computer check

      on the driver’s licenses and learned they were fake.


[4]   On April 29, 2019, the State charged Peck with Level 6 felony identity

      deception, Level 6 felony synthetic identity deception, and two counts of Class

      A misdemeanor false government identification. On April 10, 2020, the State

      filed a notice of enhancement, alleging that Peck was a habitual offender, based

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 2 of 8
      on three prior convictions: a September 1980 Class B felony rape; a September

      1986 murder; and a November 2017 conviction in Michigan for stealing a

      financial transaction device.


[5]   On July 1, 2020, Peck pled guilty to the two Level 6 felony counts of identity

      deception and admitted to being a habitual offender, and the State dismissed

      the remaining charges. The sentencing terms were left open to the trial court’s

      discretion, other than that Peck’s enhancement on the habitual offender was set

      at two years and that the sentences on each of the two felonies would run

      concurrent with each other and concurrent to his sentence on a federal

      counterfeiting case that was pending in the Western District of North Carolina.

      The next day, the court accepted the guilty plea and set the sentencing hearing

      for July 29, 2020.


[6]   At the sentencing hearing, the court acknowledged having received and

      reviewed the presentence investigation report. Peck apologized for his

      wrongdoing and indicated his acceptance of responsibility. In its sentencing

      statement, the court found Peck’s history of criminal or delinquent behavior to

      be an aggravating circumstance, as well as the fact that Peck “recently violated

      conditions of probation, parole, pardon, community corrections, and placement

      or pretrial release[.]” Appellant’s Appendix at 54. The court found as mitigating

      that Peck entered a plea of guilty “which shows remorse and accountability”

      and that he did not cause or threaten bodily harm. Id. The court sentenced

      Peck to two years on each of the two Level 6 felonies, to be served

      concurrently, and enhanced his sentence by two years for the habitual offender

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 3 of 8
      finding, for a total sentence of four years to be served at the Indiana

      Department of Correction (DOC). Peck now appeals.


                                       Discussion & Decision
[7]   Peck asserts that the four-year sentence is inappropriate and asks us to revise his

      sentence to a shorter executed term so that he can obtain needed mental health

      treatment that would be available to him on probation. Pursuant to Ind.

      Appellate Rule 7(B), we may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, we find the sentence inappropriate in

      light of the nature of the offenses and the character of the offender. Indiana’s

      flexible sentencing scheme allows trial courts to tailor an appropriate sentence

      to the circumstances presented, and deference to the trial court “prevail[s]

      unless overcome by compelling evidence portraying in a positive light the

      nature of the offense (such as accompanied by restraint, regard, and lack of

      brutality) and the defendant’s character (such as substantial virtuous traits or

      persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

      (Ind. 2015). The principal role of appellate review should be to attempt to

      leaven the outliers, “not to achieve a perceived ‘correct’ result in each case.”

      Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The burden is on the

      defendant to persuade us his sentence is inappropriate. Childress v. State, 848

      N.E.2d 1073, 1080 (Ind. 2006).


[8]   As to the nature of the offense, the advisory sentence is the starting point the

      Legislature has selected as an appropriate sentence for the crime committed. Id.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 4 of 8
       at 1081. For each of his Level 6 felony convictions, Peck faced between six

       months and two and one-half years, with the advisory sentence being one year.

       Ind. Code § 35-50-2-7(b). Here, the trial court imposed two years on each of

       Peck’s two convictions, to be served concurrently, and it entered the agreed

       upon two-year enhancement, 1 for an aggregate four-year sentence.


[9]    As this court has recognized, “[t]he nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation.” Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App. 2011). Peck

       argues that there is nothing particularly egregious about the nature of the

       offenses, noting that he was only stopped for speeding and was cooperative

       with the trooper, and that “the record does not show that that there was any

       harm to anyone in these crimes.” Appellant’s Brief at 10. However, Peck was

       found with seven fake licenses, as well as checks and a debit card, that he

       admitted he intended to use. While that did not cause physical harm to Grant

       or Simmons, it certainly could have caused – and may indeed have caused –

       significant grief or financial harm to them. Peck has not established that the

       nature of the offenses warrants reduction of the trial court’s sentence.


[10]   “The character of the offender is found in what we learn of the offender’s life

       and conduct.” Croy, 952 N.E.2d at 664. When considering the character of the




       1
        But for the plea agreement, the court could have imposed up to an additional six years for Peck’s status as a
       habitual offender. I.C. § 35-50-2-8(i)(2) (stating range is two to six years for person convicted of Level 5 or
       Level 6 felony).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021                    Page 5 of 8
       offender, “‘one relevant fact is the defendant’s criminal history,’ and ‘[t]he

       significance of criminal history varies based on the gravity, nature, and number

       of prior offenses in relation to the current offense.’” Sanders v. State, 71 N.E.3d

       839, 844 (Ind. Ct. App. 2017) (quoting Garcia v. State, 47 N.E.3d 1249, 1251

       (Ind. Ct. App. 2015), trans. denied), trans. denied. The trial court may consider

       not only the defendant’s adult criminal history but also his juvenile delinquency

       record in determining whether his criminal history is significant. Id.


[11]   Peck began having encounters with the juvenile system when he was eleven or

       twelve years old, facing charges of, among other things, what would be theft,

       fraud, disorderly conduct, auto theft, and robbery if committed as an adult. He

       was committed for a period of time to the Indiana Boys’ School. Thereafter,

       while on supervised probation, he faced charges of, among other things, assault,

       possession of a weapon, truancy, and theft. He was committed to other

       placements and was eventually paroled from the Boys’ School in September

       1979. In January 1980, he was arrested for rape and waived to adult court,

       where he was convicted of Class B felony rape and sentenced to ten years in the

       DOC, which sentence was later modified to six years. He was released from

       parole in January 1986.


[12]   In June 1986, he committed a murder. He pled guilty and was sentenced in

       September 1986 to sixty years in the DOC. He reported in his presentence

       investigation report to spending fourteen years in solitary confinement due to

       disciplinary problems. He was discharged to parole in December 2015 and then

       released from parole in December 2016.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 6 of 8
[13]   A string of deception-type crimes ensued. In November 2017, he pled guilty to

       Class A misdemeanor false government identification, was sentenced to one

       year, with thirty-six days to be executed, and the balance was suspended to

       probation. In July 2017, he pled guilty to a Michigan felony offense for stealing

       a financial transaction device. In June 2018, he pled guilty to Level 6 forgery

       that occurred in July 2017. He was sentenced to one and one-half years, served

       thirty days, and the balance was suspended to probation, which he then

       violated. In November 2017, he was convicted of misdemeanor false

       government identification. While on probation, he committed the present

       offenses in April 2019. While out on bond in this case, he committed another

       offense, misdemeanor reckless driving.


[14]   Peck acknowledges having a significant criminal history but maintains that “it

       is clear” that he “needs mental health rehabilitation” and that “mere

       incarceration fails to solve [his] mental health issues.” Appellant’s Brief at 11.

       Thus far, Peck’s mental health issues are self-diagnosed, with him reporting that

       he suffers from PTSD due to all the years in prison. He previously reported the

       following observation about himself to a probation officer: “After being locked

       up for 29 years, yes, I am f*cked up, but I do not know to what degree.”

       Appellant’s Appendix at 51. While we hope that Peck ultimately will seek and

       obtain the treatment and support he needs, we cannot agree that the sentence

       imposed by the trial court was inappropriate. Peck’s long and serious criminal

       history and his reported disciplinary issues while incarcerated reflect poorly on

       his character and do not support any sentence revision. We also agree with the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 7 of 8
       State that, even if we were to give “low significance to [Peck]’s past rape and

       murder convictions, his multiple recent fraud/property convictions are directly

       related to the present convictions and are highly reflective of his poor

       character.” Appellee’s Brief at 10.


[15]   Our task on appeal is not to determine whether another sentence might be more

       appropriate; rather, the inquiry is whether the imposed sentence is

       inappropriate. Miller v. State, 105 N.E.3d 194, 196 (Ind. Ct. App. 2018); Barker

       v. State, 994 N.E.2d 306, 315 (Ind. Ct. App. 2013), trans. denied. Peck has failed

       to carry his burden of establishing that his sentence is inappropriate in light of

       the nature of the offenses and his character.


[16]   Judgment affirmed.


       Mathias, J. and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1583 | January 19, 2021   Page 8 of 8